SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

413
CA 13-01763
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


MARITZA RACHLIN AND DENNIS R. RACHLIN,
PLAINTIFFS,

                      V                                            ORDER

MICHAELS STORES, INC., ET AL., DEFENDANTS.
-------------------------------------------
MICHAELS STORES, INC. AND MICHAELS ARTS &
CRAFTS, THIRD-PARTY PLAINTIFFS-RESPONDENTS,

                      V

BOULEVARD MALL EXPANSION, LLC, THIRD-PARTY
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


GOLDBERG SEGALLA LLP, BUFFALO (MICHAEL GLASCOTT OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-APPELLANT.

DAMON MOREY LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR
THIRD-PARTY PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered August 13, 2013. The order denied the motion
of Boulevard Mall Expansion, LLC, for leave to amend the third-party
answer.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 20, 2014                       Frances E. Cafarell
                                                Clerk of the Court